Title: Isaac Briggs to Thomas Jefferson, 9 May 1817
From: Briggs, Isaac
To: Jefferson, Thomas


          
            
              My dear Friend,
              Philadelphia
5 mo. 9.–1817
            
            I feel myself treading on sacred ground when I approach the scenes illuminated and made glorious by the mild lights of a long life uniformly dedicated to usefulness and to virtue. With veneration I approach the Wisdom of age—with love I approach my friend—yet with these delightful feelings is mixed some reluctance, when, for an object quite selfish, I invade the tranquility of thy retirement and disturb the repose of thy evening, by asking, for myself, a favor.
            I was informed yesterday, that my name had been mentioned to DeWitt Clinton, as a person proper to be employed in ascertaining the direction and level of some important lines relating to the grand Canal proposed to be made from Lake Erie. DeWitt Clinton, who is President of the Board of Commissioners, suggested the propriety of my making an application for the appointment, aided by the testimonials of those who know my qualifications. My friends here are quite willing to say all they know, but it is supposed a line from thee would have more weight than all the rest, as I was engaged in some important works, under thy administration as President, and much within thy view. The Board will meet in New York on the 15 instant, but 6 days hence—will it be too great a task for thee to address a line on this subject to DeWitt Clinton? if it should not reach him precisely by the 15, perhaps it may still be of service.
            Until yesterday morning, all my expectations of advantageous business seemed to have been disappointed in succession, and almost every door of hope seemed closed in anguish,—as an anchor to a mind tossed on the waves of affliction, there remained a little Faith in the merciful Providence of God. I had often remembered with the consolation of hope the beautiful passage, quoted, in thy letter to my Daughter, Mary, “I have been young, now I am old, yet never have I known the righteous to suffer, or his seed begging their bread.” Yesterday afternoon, when almost every hope had fled, the information of this prospect in New York, broke suddenly and unexpectedly upon me like a light from Heaven.
            If my prayers will avail aught, they are always offered up for thy happiness, here and hereafter.
            With sentiments of Love, Veneration and Gratitude,
            
               I salute thee.
              Isaac Briggs.
            
          
          
            N.B. I expect to be in New York from the 13 instant, until the business as it respects me, shall be decided.
            
              I. B.
            
          
        